DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claims 1-4, and 14-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-4, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. PG. Pub. No. 2013/0162371 A1) in view of Kawashima et al. (U.S. PG. Pub. No. 2016/0049234 A1).
With respect to claim 1, Lee et al., hereinafter referred to as “Lee,” teaches a coil component 100 (FIG. 5) comprising: 
a base layer 110 comprised of a magnetic material;
a coil part (combination of layer between base layer 110 and insulating section 120, insulating section 120, and conductor patterns 121 and 122) having (a) a lower insulating layer (layer between base layer 110 and insulating section 120) directly laminated on an entire surface of the base layer and (b) a planar coil (1) (coil formed by conductor patterns 121 and 122) on a surface of the lower insulating layer that is on an opposite side of the lower insulating layer from the base layer and (2) that includes a winding section (wound portion) with a winding axis (vertical axis) and an insulating section 120 covering the winding section; and
a magnetic resin layer 130 including a magnetic filler and configured to cover the coil part, wherein
the magnetic resin layer has (a) a first magnetic resin layer 131 that (1) includes a first magnetic filler and (2) is in contact with the coil part and (b) a second magnetic resin layer 132 that (1) includes a second magnetic filler and (2) is laminated on the first magnetic resin layer on a side of the first magnetic resin layer opposite the coil part,
the second magnetic resin layer constitutes a principal surface (upper flat surface) of the magnetic resin layer on a side of the second magnetic resin layer opposite to the first magnetic resin layer,
a maximum particle size of the second magnetic filler is smaller than a maximum particle size of the first magnetic filler,
the insulating section is not magnetic,

the first magnetic resin layer covers an entirety of an outermost surface of the coil
part, the outermost surface of the coil part being substantially parallel to the winding axis.
	Kawashima et al., hereinafter referred to as “Kawashima,” teaches a coil component 11 (FIGs. 1-2), wherein
the first magnetic resin layer (lower layer 11g) covers an entirety of an outermost surface of the coil part, the outermost surface of the coil part being substantially parallel to the winding axis (paras. [0029]-[0030]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the insulating section material and the first magnetic resin layer covering the outer surface of the coil part as taught by Kawashima to the coil component of Lee to provide the required insulation and magnetic saturation characteristics.
With respect to claim 2, Lee in view of Kawashima teaches the coil component according to claim 1, wherein the maximum particle size of the second magnetic filler is not more than 10% of a distance between a principal surface of the coil part which faces the magnetic resin layer in a laminating direction and the principal surface (Lee, paras. [0062] and [0075]).
With respect to claims 3 and 4, Lee in view of Kawashima teaches the coil component according to claims 1 and 2, respectively, wherein a thickness of the second magnetic resin layer is smaller than a distance between a principal surface of the coil part which faces the magnetic resin layer in a laminating direction and the principal surface of the magnetic resin layer (Lee, paras. [0062] and [0075]). 
With respect to claim 15, Lee in view of Kawashima teaches the coil component according to claim 1, wherein the lower insulating layer is a separate layer from the planar coil (Lee, see FIG. 5). 

6.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Yang, as applied to claim 1 above, and further in view of Jeong et al. (U.S. PG. Pub. No. 2013/0113593 A1).
With respect to claim 14, Lee in view of Kawashima teaches the coil component according to claim 1. Park in view of Yang does not expressly teach an insulating layer covering the second magnetic resin layer; and an external electrode (1) on the insulating layer and (2) connected to the coil part.
Jeong et al., hereinafter referred to as “Jeong,” teaches a coil component 1 (FIGs. 1-2), comprising: 
an insulating layer 11 covering the second magnetic resin layer (upper smaller magnetic layer 50); and 
an external electrode 20 (1) on the insulating layer and (2) connected to the coil part 60 (paras. [0061] and [0063]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the insulating layer as taught by Jeong to the coil component of Lee in view of Kawashima to protect the magnetic layers and coil part from foreign objects, such as dust and moisture. 

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837